 124DECISIONS OF NATIONALLABOR RELATIONS BOARDElectricUtilityWorkers Union(Independent) (Indian-apolisPower & Light Company)and A.MarieScholtes. Case 25-CB-1675January 4, 1974DECISION AND ORDERBY CHAIRMAN MILLER ANDMEMBERSFANNING AND JENKINSOn August 15, 1973, Administrative Law JudgeBernard Ness issued the attached Decision in thisproceeding.Thereafter, the General Counsel filedexceptions and a supporting brief, and the Respon-dent filed cross-exceptions and a brief in support ofthe cross-exceptions and in support of the Adminis-trative Law Judge's Decision.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattachedDecision in light of the exceptions andbriefsand has decided to affirm the rulings,findings,' and conclusions of the Administrative LawJudge and to adopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that the complaint herein be dismissedin its entirety.IWe find it unnecessary to adopt the Administrative Law Judge'scomments regarding the "degree of enthusiasm" which the Act places on aunion representative in handling grievancesThe Boardhas held that a"union has a wide range of reasonableness within which to represent itsmembers " (SeeChrysler Corporation,193NLRB 898) The standard ofreasonableness is breached when the union has demonstrated arbitrary,discriminatory, or bad-faith conduct (SeeVaca v Sipes,386 U S 171, 190(1967)) We find that the Union has not breached this standard.DECISIONSTATEMENT OF THE CASEBERNARD NESS,Administrative Law Judge: Pursuant toan unfair labor practice charge filed on March 5,1973, byA. Marie Scholtes,an individual, complaint issued on April27, 1973,alleging that ElectricUtilityWorkers Union(Independent),herein called Respondent, violated Section8(b)(1)(A)of the National Labor Relations Act, asamended.More specifically,the complaint alleged thatRespondent threatened employees of Indianapolis PoweriThe Companyentered an appearance through its counsel. Hisappearance,as he stated, was to represent his client who had been servedwitha subpena duces tecumprior to the hearing He did not otherwiseparticipate in the hearing& Light Company, herein called the Company, that itwould withhold fair representation from employees andthat it would cause or attempt to cause the Company todischarge employees unless said employees paid dues for aperiod of time when the employees were not obligated topay such dues. In its answer, Respondent denied commis-sion of the unfair labor practices alleged in the complaint.Hearing was conducted on this matter on June 28, 1973, inIndianapolis, Indiana.At the hearing all parties were represented by counsel,'and were afforded full opportunity to examine and cross-examine witnesses, to introduce evidence pettinent to theissues, and to engage in oral argument.Upon the entire record in this case,2 upon my observa-tion of the witnesses, and upon due consideration of thebeefs filed by the General Counsel and the Respondent, Imake the following:FINDINGS OF FACTI.JURISDICTIONIndianapolisPower & Light Company, an Indianacorporation, is a public utility engaged in the production,sale, and distribution of electrical energy and steam, withitsprincipal office in Indianapolis, Indiana, with plantsand other facilities located in Indianapolis and otherlocations in the State of Indiana. During the past year, inthe course and conduct of its business operations, itpurchased goods and materials valued in excess of $50,000whichwere transported and delivered to its Indianafacilities from points outside the State of Indiana. Duringthe same period, in the course and conduct of its businessoperations, it received gross revenues in excess of $250,000.The parties admit, and I find, that Indianapolis Power &LightCompany is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.II.THE LABOR ORGANIZATION INVOLVEDIt is admitted and I find, that Electric Utility WorkersUnion (Independent) is a labor organization within themeaning of Section 2(5) of the Act.Ill.THE ALLEGED UNFAIR LABOR PRACTICESAt all times material to this proceeding, the Respondenthas been the bargaining representative of the Company'soffice clerical employees. From December 16, 1968, toDecember 16, 1971, a collective-bargaining agreementexisted between the parties. This contract contained aunion-security provision and also provided for checkoff ofunion dues. On June 12, 1972, a new contract containing aunion-security clause was executed and became effectiveon that date. It is undisputed that no contract was inexistence between December 16, 1971, and June 12, 1972.During this hiatus between the two contracts, the Compa-ny did not check off union dues. Upon execution of the2Subsequentto the hearing the GeneralCounsel filed an unopposedmotion to correctthe transcriptof testimony To the extentnoted below, themotion is granted and the transcript is hereby corrected in the followingparticulars [omittedfrom publication I208 NLRB No. 14 ELECTRIC UTILITY WORKERS UNIONnew contract, the Company once again started deductingthe dues.During this hiatus period, a number of the employees inthe bargaining unit did not pay union dues. In June 1972the Respondent undertook to collect the dues not paid byemployees during the hiatus period. At its generalmembership meeting of June 5, 1972, a resolution waspassed to assess the delinquent members the amount theyowed for the period when no contract was in existence. AstheRespondent's counsel states in his brief, as he didduring the hearing, it is a matter of semantics whether theaction taken on June 5 is termed an assessment or "backdues." The resolution clearly indicated that the Respon-dent intended that the delinquent members pay the backdues for the penod. The minutes of this meeting werereceived in evidence (G.C. Exh. 10). Subsequent to thismeeting, the Respondent, through personal letters to thedelinquentmembers and through its newsletters to itsmembers, appealed to the delinquent members to pay theirback dues so they could again become members in goodstanding.None of these communications referred to the contractor the union-security provision. Among the group ofdelinquentmembers were Charging Party A. MarieScholtes,TerryAmbler, Judith Blomberg, and LarryMiller. They were all employees in the bargaining unit andmembers of the Union. Their union dues had been checkedoff up until the earlier contract expired in December 1971.In July 1972, once again the Company began checking offtheir dues. During the 6-month hiatus when no contractwas in existence, their dues were not checked off nor didthey pay their dues personally.3The General Counsel contends that a meeting in January1973 with the four delinquent members named above theRespondent's president, Sherman Gatchell, threatenedthem with discharge and with less than fair representationunless they paid their delinquent dues. The GeneralCounsel further contends that the delinquent employeeswere under no obligation to pay such dues and theRespondent, by its threats, restrained and coerced theemployees in violation of Section 8(b)(1)(A) of the Act.At the request of employees Ambler, Blomberg, andScholtes,theCompany's personnel director, Beplay,arranged a meeting in lateJanuary 1973 with Gatchell.4Present at the meeting were Gatchell, Beplay, Ambler,Blomberg,Miller,and Scholtes. The employees askedGatchell why they had to pay the back dues for the periodwhen no contract was in existence. Gatchell informed themhe was not familiar with all the considerations and said hewould report back to them. A day or two later, the samegroup met again. The testimony of the witnesses whotestified at the heanng5 concerning this second meeting isnot at variance in any substantial degree. The findings as3Some membershad made onlya partial payment In any event, theywere also considered delinquent and not in good standing4Gatchell was elected president of the Union at the June 5 meeting. Heis also employedby the CompanysGatchell,Beplay, Ambler,Blomberg, and Scholtes.6 From G.C. Exh. 3Section 2.01 Membership. Each employee covered by this agreementwho on January 27, 1972, was a member of the Union, and eachemployee who thereafter becomes a member of the Union, shall as a125towhat was said at this meeting are based upon acomposite of the credited aspects of the testimony of thewitnesses.Gatchell read to them the resolution passed atthe June 5, 1972, meeting. He also read that part of thecurrent contract pertaining to union security .6 He likewiseread that part of the Union's constitution and bylawspertaining to the definition of membership in goodstanding.He told them they were no longer members ingood standing by their failure to pay the back dues, thatunder the contract they could be discharged for failing topay the dues but that neither the Company nor the Unionhad any interest in enforcing these provisions. He statedthe Union would not seek to get them discharged. He wasasked by Scholtes if they would be represented by theUnion if they filed grievances. Gatchell assured them hewould process their grievances to the best of his ability inthe same manner as for any other employee; that he wouldrepresent them, not because he wanted to, but because hewas obligated to. He also said he could not speak for anyother counselor (steward) or fellow employees. He wasasked if that meant they would get only token representa-tion.His response was in the form of a question, askingwhat they would do if someone owed them money.The record discloses that no action has been taken by theUnion to attempt to cause the Company to discharge orotherwise discipline the employees. Nor have any of thedelinquentmembers who testified filed any grievancessince their loss of membership in good standing. Therecord fails to disclose any instance where any official oftheUnion sought out any of the individual delinquentmembers to pay their back dues.Analysis and ConclusionAs mentioned above, the General Counsel contends thatemployees were not obligated to pay dues for the penodduring which no contract was in existence. Under thosecircumstances, the General Counsel argues that Gatchellthreatened Scholtes and the three other employees whowere delinquent in their payment of back dues in a mannerwhich fell within the proscriptions of Section 8(b)(1)(A).AlthoughRespondent's counsel has referred to theUnion's action as an assessment, he acknowledged this wasan attempt to collect the dues from those members, few innumber, who had not paid the dues during the hiatus. If itwere an assessment not related to the dues, the Respondentclearlycould not threaten to affect the employmentconditions of delinquent members. If, on the other hand,we are to consider this to be back dues, the Union likewisewouldnot be priviledged to threaten sanctions affectingtheir conditions of employment since they, would then becompelled to pay membership obligations which accruedcondition of employment remain a member of the Union in goodstanding for the duration of this agreement and each employee coveredby this agreement who was employed after January 27, 1972, shall as acondition of employment become a member of the Union on or beforethe thirtieth day following his date of hire or the effective date of thisagreement,whichever is later,and shall remain a member of the Unionfor the duration of this agreement,providedthat the Union shall notrefuse or terminate the membership of any employee to whom thissection applies, who is eligible for such membership in accordance withthe Constitution and By-Laws of said Union 126DECISIONS OF NATIONALLABOR RELATIONS BOARDat a time when there was no valid union-security contractin existence requiring membership in the Union.7The issue then reduces itself to the question whetherGatchell, at the second meeting with the employees in lateJanuary, threatened them for failure to pay their back duesin a mannerwhich would fall afoul of Section 8(b)(1)(A) ofthe Act.With respect to any alleged threat to attempt to causetheir discharge, the evidence shows that Gatchell told theemployees that under the union-security clause of thecontract the Union could seek their discharge but had nointention of doing so. Under the circumstances herepresent, I do not consider this to be an unlawful threat,express or implied. In reaching this conclusion, I havetaken into consideration that this meeting in January wasmore than 7 months after the Union's resolution to seekthe back dues from those who had failed to pay. Duringthis interim period there were no personal approaches tothe individual delinquent members nor were they threat-ened in any manner. The delinquent members themselvessought out Gatchell to determine their legal obligationswith respect to their dues. Although Gatchell cited theunion-securityclause requiringmembership in goodstanding,8hemade it crystal clear in unambiguouslanguagethat the Union had no intention of enforcing theprovision or seeking their discharge. The record revealsthat the Respondent has not at anytime sought thedischarge or discipline of any employee who failed to paythe back dues. The General Counsel argues that Gatchell'sassurance to the employees that the Union would not seekenforcement of the union-secunty provision in the contractor seek their termination did not make the threatless real.The reasoning behind this contention is that there was noassurance the Union would not change its intentions. I do7The Eclipse Lumber Co,95 NLRB 464, enfd 199 F 2d 684 (C A. 9),New York Shipbuilding Corp.,89 NLRB 1446;Moinsanto Chemical Company,97 NLRB 519.9The legality of the union secunty clause has not been attacked9 In the event no exceptionsare filed asprovided by Section 102.46 ofnot agree with this contention. I do not believe it wasincumbent upon Gatchell to embellish his statement with afurtherassurance that his assurance was, in effect,guaranteed.We now turn to the second allegation that Gatchellthreatened to deprive the delinquent members of fairrepresentation in the processing of grievances. I find thisallegation to be without merit. Although Gatchell told theemployees he would not be happy to process theirgrievances (none had been filed) the Act does not place astandard as to the degree of enthusiasm to be engenderedby a bargaining representative in the processing of agrievance. In this case, Gatchell clearly told the employeesthat irrespective of their dues delinquencies, their griev-anceswould be processed in the same manner asgrievances filed by all the other employees in thebargaining unit. The Act requires no more.CONCLUSIONS OF LAW1.The Companyis anemployer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2.Respondent is a labor organization within themeaning of Section 2(5) of the Act.3.Respondent has not engaged in the unfair laborpractices alleged in the complaint.Upon all the foregoing, and pursuant to Section I0(c) oftheAct, I hereby issue the following recommended:9ORDERItishereby ordered that the complaint herein bedismissed in its entirety.theRules and Regulations of the National Labor Relations Board, thefindings, conclusions, and recommended Order herein shall, as provided inSection 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all objections thereto shallbe deemed waived for all purposes